      Case 1:19-cv-01447-DAD-JLT Document 90 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11     MICHAEL HERNANDEZ GONZALEZ,                        No. 1:19-cv-1447-DAD-JLT (PC)
12                          Plaintiff,                    ORDER DENYING PLAINTIFF’S
                                                          MOTIONS TO COMPEL DEFENDANTS
13               v.                                       TO SETTLE; AND
14     GUARD R. PEREZ, et al.,                            ORDER EXTENDING STAY
15                          Defendants.                   (Docs. 69, 73, 82)

16

17            Recently, this case was referred to the Post-Screening Alternative Dispute Resolution Project

18   and the action stayed for 90 days to allow the parties to investigate the plaintiff’s claims, meet and

19   confer, and participate in a settlement conference. Plaintiff, who has expressed his interest in

20   participation in the settlement conference, has filed several motions to compel defendants to settle

21   this action and pay him damages. The Court cannot compel the defendants to settle. Therefore, these

22   motions will be denied. In addition, it appears that defendants were not served with the ADR referral

23   order.

24            Accordingly, the Court ORDERS as follows:

25            1. Plaintiff’s motions to compel defendants to settle (Docs. 69, 73, 82) are DENIED;

26            2. The stay in this case is extended by 60 days; and

27   ////

28   ////
                                                          1
     Case 1:19-cv-01447-DAD-JLT Document 90 Filed 02/17/21 Page 2 of 2


 1      3. The Clerk of Court is directed to serve a copy of the ADR Referral Order (Doc. 70) on the

 2         defendants.

 3
     IT IS SO ORDERED.
 4

 5     Dated:   February 17, 2021                          /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
